DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: 
“firste” in line 7 should be replaced with --first--;
“wherien” in line 11 should be replaced with --wherein--; 
“connecting the back end of said first vertical support and said second vertical support” should be amended to --connecting the back ends of each of said first vertical support and said second vertical support--.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: in para. [0042] of the original submission the sentence “Figure 10 illustrates a preferred embodiment of the unit shipped in a flat pack configuration without the shelves in order to save weight and shipping cost allowing the user can obtain the shelving material from a local building or hardware supply store.” is grammatically incorrect. It may be best to separate this into two sentences to best clarify the subject/verb/object of each complete thought. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 1, the phrase “wherein said first vertical support front end and said second vertical support front end define a plurality of inclined angled channels extending inward from said first vertical support front end and said second vertical support front end,” renders the claim unclear since the term “inward” is a relative term, provided without appropriate reference. As best understood, and as supported by figure 8 of the instant invention, the channels 90 & 104 --extend toward the first plane--, in other words, each channel extends from the front edge of the respective vertical support toward the back edge of the same support. 
Claims 2-7 are rejected as dependent from claim 1 rejected above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, & 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (GB 2477303) in view of Allen et al. (US 4121377, “Allen”) and Kauders (AT 413780).
For Claim 1, Cook discloses a collapsible space saving planter (wherein the collapsible planter 10 of Cook saves space in the same manner as the instant invention, by collapsing, the planter best seen in Figs. 1, 4a, & 5a), wherein said planter comprises:
at least a first vertical support (one side wall 12) and a second vertical support (the other side wall 12) generally parallel to one another (Fig. 1) and extending forward from a first plane to a first vertical support front end and a second vertical support front end (the side walls 12 are parallel to one another, and extend away from, and forward of, the back member, either 18 or 19, when assembled in the manner shown in Fig. 1; the front end of each side wall 12 being the free end extending the farthest from element 18 or 19), wherein said first vertical support front and said second vertical support front support a plurality of inclined angled channels extending inward from said first vertical support front end and said second vertical support front end (recesses 35 of each locking element 32 are located toward the front of each side wall element 12, and extend along the side of the respective side wall facing the other side wall, Fig. 1), wherein each of said inclined angled channels defines an open end at a respective first[[e]] vertical support front and said second vertical support front (in order for each projection 34 on either end of shelf 25 to be accepted into the respective recess 35, this recess extends forward, providing an open end of the locking arrangement 32/33, as seen in Fig. 4a);
a plurality of elongated planar shelf members (25), wherein said shelf members span between said vertical supports and are removably positioned in said inclined angled channels in said vertical supports to provide a series of inclined angled shelves (as illustrated in Fig. 1 and the accompanying description found starting in the third paragraph on page 7), wherien each of said elongated planar shelf members and each of said inclined angled channels is configured such that said elongated planar shelf members are removable by sliding said elongated planar shelf members diagonally out of said inclined angled channels (the rotation of each shelf 25 from the position of Fig. 5a to the position of Fig. 4a lifts the shelf diagonally away from the locking arrangement 32 and slides the projection 34 into and out of the cooperative recess channel 35);
at least one horizontal support member defining said first plane connecting the back end of said first vertical support and said second vertical support (one of 18 or 19);
wherein said back end of said vertical supports is spaced apart from a back end of said inclined angled channels to provide for a void configured for plant growth medium to form a root growth zone behind said shelves such that a continuous section of plant growth medium can be provided extending the height of said vertical supports and behind said shelves (wherein each of 18 and 19 provides space between itself and the “back end” of each shelf 25, as illustrated in Fig. 3a for example, the space between the far right end of 33 & 18 provides space for a continuous space of growth medium); and
wherein said space saving planter is configured to be collapsible into a flat pack configuration (Figs. 2a & 2b).
Cook is silent to said first vertical support front end and said second vertical support front end define a plurality of inclined angled channels; and
a drip pan, wherein said drip pan is configured to hold a liquid, wherein said drip pan is configured such that said first and second vertical supports sit within said drip pan when connected to said first and second vertical supports.
Allen, like prior art above, teaches a plant support structure (title, disclosure), comprising a first vertical support (one of 26) comprising a first vertical support front end (60) and a second vertical support (the opposite 26, forming one side of the assembly, Fig. ) comprising a second vertical support front end (60), wherein the first vertical support front end and the second vertical support front end define a plurality of inclined angled channels (as illustrated in Figs. 1 & 9, the groove 58 formed in the front end of each respective rail 26), and wherien each elongated planar shelf members (28) and each of said inclined angled channels is configured such that said elongated planar shelf members are removable by sliding said elongated planar shelf members diagonally out of said inclined angled channels (wherein each shelf is received at an angle seen in Fig. 9, such that the shelf 28 would be slid diagonally relative to the rail 26 for insertion or removal from the assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to replace the locking arrangement 32 of each of the shelves 25 of Cook with a tongue and groove arrangement as taught by Allen, in order to use another fixing technique well known in shelving and woodworking. Such a modification is further obvious since it involves a simple substitution of one known fastening technique for another to obtain predictable results. 
Kauders, like prior art above, teaches a vertical planting system (title, disclosure), further comprising a drip pan (base fixture 47), wherein said drip pan is configured to hold a liquid (the metal base fixture 47 may hold liquid), wherein said drip pan is configured such that first and second vertical supports sit within said drip pan when connected to said first and second vertical supports (as illustrated in Figure 2, for example, each of the side panels is positioned within base fixture).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bottom of each of the vertical supports of Cook to sit within the metal base fixture as taught by Kauders, in order to sufficiently weight the vertical structure, making the assemblable structure easier to ship and assemble.
For Claim 2, the above-modified reference teaches the space saving planter of claim 1, and Kauders further teaches wherein said space saving planter comprises a third vertical support and a fourth vertical support (as per each vertical structure of Fig. 2), wherein said vertical supports are connected by a total of four horizontal support members (the back panel of each vertical structure, Fig. 2) and arranged in a cube (Fig. 5, the third embodiment), wherein said angled shelves are configured to retain a plant growth medium in said cube (medium could be held between the back panels of each individual vertical structure or within each vertical structure to meet the claim limitation).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the vertically assembled structure of Cook in the above-modified reference by providing multiple in a square relationship as taught by Kauders, in order to provide one of many different orientations to fit a user’s aesthetic or planting space, as is well known in the art and yields predictable results.
For Claim 4, the above-modified reference teaches the space saving planter of claim 1, and Kauders further teaches wherein said first vertical support and said second vertical support each comprise a foot (each portion of 45 formed on either side of the vertical unit, Fig. 2), wherein a first foot is connected to a bottom of said first vertical support and a second foot is connected to a bottom of said second vertical support (“The skirt 45, which is part of the lower end of a planter 1,” Fig. 2), wherein said feet are configured to provide lateral support in a generally perpendicular direction to said horizontal support member such that said planter consists of a single column of said shelf members (the aforementioned feet provide force distribution through base fixture 47, thus providing “lateral” support). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the vertical supports of the above-modified reference with the feet as taught by Kauders, in order to provide firm attachment to the base fixture, for example.
For Claims 5 & 6, the above-modified reference teaches the space saving planter of claim 1, and Kauders further teaches wherein said space saving planter comprises further comprising mounts for an irrigation system or for a greenhouse cover (recesses 127, Fig. 10, may be used to mount anything that the user wishes; note that the intended use of each mount is not positively required, nor does the instant specification provide criticality to the additional components).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the above-modified reference with the mounting recesses as taught by Kauders, in order to provide a more versatile system capable of meeting any of the plants’ needs, yielding predictable results.

Claims 3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Allen and Kauders as applied to claims 1, 2, & 4-6 above, and in further view of Mittelmark (US 20110154985).
For Claim 3, the above-modified reference teaches the space saving planter of claim 2.
The above-modified reference is silent to wherein said space saving planter further comprises an internal box, wherein said internal box is positioned within said cube.  
Mittelmark, like prior art above, teaches a planter (Fig. 2C, for example) further comprising an internal box (the box 107, no reference number in Fig. 2C, as described in [0078-79] for example), wherein said internal box is positioned within an outside structure (Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to modify the above-modified reference with an internal box as taught by Mittelmark, in order to provide a further structure for growing plants, as is known in the art.
For Claim 7, the above-modified reference teaches the space saving planter of claim 3, and Mittelmark further teaches wherein said internal box comprises a mounting system for a heating element (in the same manner as the instant invention, described in [0053], the internal box may serve to mount a heating element; thus, the internal box of Mittelmark may serve the same purpose).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is important to note that, while the arguments provide criticality to the claimed limitation of the capability of removing the shelves (also supported by the original specification [0055]), the claimed apparatus as a whole must be examined. Removing the shelves would remove a portion of the claimed apparatus, and that would fail to further limit the structure as claimed.
Regarding Applicant argument against the modification of Cook with a tongue in groove configuration, as now claimed, the Examiner respectfully disagrees. The locking configuration 32 of Cook is one of many well-known shelf attachment techniques, another of which is shown by Allen, as relied upon in the rejection above. Additional references for such a tongue in groove design include DE 4001089, DE 3511002, DE 202005016592, for non-limiting example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        /PETER M POON/Supervisory Patent Examiner, Art Unit 3643